Citation Nr: 1448139	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  11-11 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for Meniere's disease secondary to service-connected right ear hearing loss.  

2.  Entitlement to service connection for Meniere's disease secondary to service-connected right ear hearing loss.


REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to September 1976.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In August 2014, the Veteran testified during a travel board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.  
In September 2014, additional evidence was submitted by the Veteran's attorney along with a waiver of initial RO consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A November 2007 rating decision reopened and denied a claim for service connection for Meniere's disease.  The Veteran did not appeal that decision and the November 2007 decision is final.

2.  Evidence received since the RO's November 2007 rating decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for entitlement to service connection for Meniere's disease secondary to service-connected right ear hearing loss.

3.  Meniere's disease was not manifest during active service or within the first post-service year, is not attributable to active service, and the probative medical evidence weighs against a finding that Meniere's disease is caused or aggravated by a service-connected disability.  


CONCLUSIONS OF LAW

1.  The RO's November 2007 rating decision that reopened and denied the claim for service connection for Meniere's disease is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  As new and material evidence has been received, the criteria for reopening the claim for service connection for Meniere's disease secondary to service-connected right ear hearing loss have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  The criteria for entitlement to service connection for Meniere's disease  secondary to service-connected right ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified by a February 2010 letter that also discussed the requirement to submit new and material evidence to reopen the previously denied claim for service connection for a psychiatric disability claimed as schizophrenia and a psychotic episode.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent April 2011 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations addressing the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

New and Material Evidence

In a November 1980 rating decision, the RO denied a claim for service connection for ear pathology on the basis that there was no evidence showing a chronic disability associated with ear pathology was incurred in or caused by service.  Service connection for right ear hearing loss was granted.  Thereafter, in February 2004, September 2005, and August 2006 rating decisions, the RO declined to reopen the claim for service connection on the basis that new and material evidence had not been submitted.  A November 2007 rating decision reopened the claim based on the Veteran's contentions he was never afforded a VA examination to determine whether his Meniere's disease was secondary to his service-connected hearing loss.  After affording the Veteran a VA examination, the previous denial was confirmed and continued on the basis that there was no evidence showing the Veteran's service-connected hearing loss caused Meniere's disease, nor was there evidence of Meniere's disease in service.   The Veteran did not appeal and the November 2007 rating decision is final.  

Evidence considered at the time of those decisions included the Veteran's service treatment records, VA medical records, private treatment records, internet articles, Social Security letters, and lay statements.  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).  

Evidence is considered new if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  

In determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

In January 2010 the Veteran submitted a request to reopen his claim for service connection for Meniere's disease, along with a letter and private opinion from Dr. D.  Dr. D. opined that it was more likely than not that the Veteran's hearing loss had worsened and the Meniere's was secondary to the hearing loss.  

This evidence constitutes new evidence as it was not previously submitted to agency decision makers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  Additionally, it suggests that the Veteran's current diagnosis of Meniere's disease is related to his service-connected hearing loss.

As the Board must presume the credibility of the evidence, the evidence raises a reasonable possibility of substantiating the claim.  Lack of a positive nexus to service was a main reason for the prior final denial of entitlement to service connection for Meniere's disease.  Therefore, the Board finds that new and material evidence has been received to reopen the previously denied claim of service connection for Meniere's disease.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).
Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  Certain chronic diseases, such as an organic disease of the nervous system, may be service connected if incurred or aggravated by service or manifested to a degree of 10 percent disabling or more within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2014).

In addition, service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014). Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995). 

The Veteran contends that his Meniere's disease is secondary to his service-connected right ear hearing loss disability.  

The Veteran's service treatment records are silent for symptoms or a diagnosis of Meniere's disease.  A July 15, 1976 treatment note shows the Veteran complained of ear aches and throbbing in both ears if he gets water in them that had persisted for 6 months.  He was given a prescription, referred for an audiogram and tympanometry, and told to return in a week for a recheck.  A July 21, 1976 treatment note reflects that the Veteran's ears looked good.  An audio repeat on the right side and recheck in September was noted as well.  A September 1976 separation report of medical examination noted the Veteran had low frequency hearing loss in the right ear.  

The Veteran reports that his Meniere's disease symptoms began around 1997 or 1998.  A March 1999 VA treatment note reflects that the Veteran complained of dizziness in the form of mild vertigo that had persisted for 1 1/2 weeks.  VA treatment records note a complaint of vertigo in an October 2003 compensation examination.  The October 2003 examination also shows a perforated right tympanic membrane but it was noted that it was unclear when the perforation occurred.  The Veteran has reported it occurred in service; however there is no record of that diagnosis in the service treatment records.  The first diagnosis of Meniere's or possible Meniere's disease was in 2003 at Chillicothe VAMC in Ohio.  

At a June 2007 VA examination, the Veteran reported that he had no ear problems in service including tinnitus, vertigo, recurrent ear infections, or fullness.  The Veteran did report an incident in service in which a grenade simulator went off on the right side of his head which caused some acute tinnitus that eventually resolved.  He also reported intermittent tinnitus bilaterally for the last 2-3 years.  The tinnitus was not associated with any vertigo, hearing loss, or dizziness, according to the Veteran.  He reported that he had recurrent episodes of vertigo and dizziness in which the room spins.  Again he denied any hearing loss or tinnitus associated with these episodes.  On physical examination, the Veteran's right tympanic membrane appeared to have a large perforation.  The assessment was possible Meniere's and it was recommended the Veteran be evaluated for tympanic membrane perforation and hearing aids.  He stated the Veteran may have Meniere's disease to explain his recurrent episodes of vertigo after discharge; however it was not caused by the documented low frequency hearing loss noted on the separation examination.  The examiner opined that it was least likely than not that the hearing loss caused the Meniere's.  The rationale provided was that the low frequency hearing loss seen in Meniere's disease is a result of years of Meniere's episodes, not the other way around, where the low frequency hearing loss caused the Meniere's.  The Veteran's low frequency hearing loss was present years before any Meniere's symptoms presented.  The Veteran did not have any ear symptoms such as vertigo, dizziness, or tinnitus during his service that resulted in a diagnosis of Meniere's disease.  

A January 2010 private opinion from Dr. D. suggested that the Veteran's 30 year low frequency hearing loss caused the Veteran's Meniere's disease.  Based on the history provided by the Veteran, Dr. D. opined that it was more likely than not the Veteran's hearing loss had increased and his Meniere's was secondary to the hearing loss based on the temporal relationship of the two ailments.  Dr. D. stated that he disagreed with the June 2007 VA examiner's opinion on the basis that the examiner's logic was flawed.  There is no indication that Dr. D. reviewed the Veteran's claims file or medical treatment records.  Dr. D. Cited to two medical article from the internet in support of his opinion.

The Veteran was provided a VA examination in May 2010 that included review of the claims folder and a physical examination.  The Veteran reported that his spinning and dizziness began in 1989 and did not become severe until 2003.  The Board notes that a review of the treatment records shows the Veteran first reported vertigo and dizziness in March 1999, and at that time he stated it began 1 1/2 weeks prior.  The Veteran described his symptoms and the examiner provided a diagnosis of Meniere's disease.  The examiner opined that it was less likely as not (less than 50 percent probability) that the Veteran's Meniere's was caused by or a result of his service-connected hearing loss.  The rationale provided was that Meniere's can cause hearing loss, and can make hearing loss worse, but that the Veteran's symptoms of dizziness did not manifest until many years after the initial hearing loss was documented.  

In August 2014, the Veteran testified that he began to have short dizzy spells in 1980 but then they went away.  He reported that in 2003 everything started spinning, he was no longer able to work as a truck driver, and he was granted Social Security disability.  The Veteran testified that his current symptoms were sporadic in that he may have an episode one week that lasted up to 25 minutes, but then not have another episode for a month.  

In September 2014, copies of the two internet articles referenced by Dr. D. in his January 2010 private opinion were added to the record. A review of these articles reflects that they do not add to the Veteran's claim of service connection for Meniere's disease secondary to service-connected right ear hearing loss.  While the articles indicate there are a number of potential causes of Meniere's disease, neither article provides any indication or suggestion that hearing loss causes Meniere's disease.  To the contrary, both articles discuss how Meniere's disease causes patients to have progressive hearing loss.  

After a careful review of the pertinent evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for Meniere's disease secondary to service-connected right ear hearing loss.  

There is no competent and credible evidence of record that demonstrates that the Veteran's currently diagnosed Meniere's disease is related to service, nor does the Veteran so contend.  The Veteran's service medical records are negative for any diagnosis of Meniere's disease, and he has specifically denied any symptoms while in service.  While the medical evidence of record shows that the Veteran has a current diagnosis of Meniere's disease, there is no medical evidence of record of Meniere's prior to 1999, approximately 23 years after separation from military service.  While the Veteran has given different dates of onset of Meniere's symptoms, the earliest date he reported was 1980, four years after discharge.  A prolonged period without complaints or symptoms of a disability can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service, which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  There is also no evidence of Meniere's disease manifesting within one year of separation from active service.  Therefore the presumptive provisions for service connection for chronic diseases are not for application in this case.

Concerning the relationship of the Veteran's Meniere's disease with his service-connected right ear hearing loss, the Board finds that the June 2007 and May 2010 VA examiners' opinions are the most probative evidence of record.  The examiners reviewed the entire claims file, cited to and discussed pertinent evidence, and considered the Veteran's statements.  The Board finds that the June 2007 and May 2010 VA examiners had access to an accurate and complete history and provided a thorough rationale for their conclusions and a clear explanation of the examiners' medical findings.  Thus, the Board finds that their opinions are accorded great probative weight.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion include the medical expert's access to the claims file and the thoroughness and detail of the opinion).   Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  The January 2010 private opinion fails to indicate what evidence, other than prior VA examinations, were considered and the opinion provided was a conclusory statement without a thorough rationale.   Nieves-Rodriguez v. Peake, 22 Vet App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Significantly, moreover, while the January 2010 private physician cites to medical literature in support of his opinion; as discussed above, the medical literature merely indicates there are a number of potential causes for Meniere's disease and that Meniere's disease causes patients to have progressive hearing loss, which fails to support his conclusion that hearing loss causes Meniere's disease.  His mere disagreement with prior examiner's opinions fails to provide any sort of explanation.  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusions reached.  The credibility and weight to be attached to medical opinions are within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).   For the reasons discussed above, the Board affords the January 2010 private opinion little probative value.  

To the extent the Veteran's statements discuss the etiology of his Meniere's disability, his statements alone are not sufficient to prove it is related to military service or a service-connected condition.  Medical diagnosis and causation for Meniere's disease involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  As the Veteran is a layperson and is not shown to have medical training, the Veteran is not competent to make a determination that a Meniere's disability is related to his service-connected right ear hearing loss disability.  Barr v. Nicholson, Vet. App. 303 (2007).  As noted above, the Board attributes great value to the VA examiners opinions as the examiners reviewed the claims file, cited to the records reviewed, and provided a negative nexus opinion with supporting rationale.

Accordingly, the preponderance of the evidence of record is against a finding that the Veteran's currently diagnosed Meniere's disease is secondary to service-connected right ear hearing loss.  Therefore, service connection for a Meniere's disease secondary to service-connected right ear hearing loss is not warranted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the Veteran's claim for entitlement to service connection for Meniere's disease secondary to service-connected right ear hearing loss is reopened.

Entitlement to service connection for Meniere's disease secondary to service-connected right ear hearing loss is denied.




____________________________________________
LESLEY A. REIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


